DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on November 12, 2020. 
Currently claims 1-15 are pending. Claims 1, 8 and 15 are independent.  

Priority
Applicant claims the priority of Provisional Patent application No. 62/934990 filed on November 13, 2019, and No. 63/036891 filed on June 9, 2020 are acknowledged.


Drawings
The drawings from Fig 1 to Fig. 32 are objected because they are fuzzy/illegible and blurry.  Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1-4, 8, 9, 11 and 15, the term “may” recited in the claims is a relative term which renders the claims indefinite. The claim does not define the scope, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.
The dependent claims 5-7, 10 and 12-14 are also rejected for the same reasons as each depends on the rejected claims.
.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 and 15 are directed to system comprising a processor, which fall within the statutory category of machines; claims 8-14 are directed to a method for collaborating design between designers, suppliers and clients, which falls within the statutory category of a process.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. The claim recites limitations of “collaborating design between designers, suppliers and clients, providing browser accessible presentation of content…, arranging said content in designer curated collections, providing an interface between said client, said designer and said supplier, presenting an interface with said suppliers so that various design elements may be incorporated into said client space design, and optimize the client space design by comparing design options provided ty the designer”; claims 2-7 recite the specific 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements including “a processor”, “browser”, “an interface”, and “a communication link” are generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions for data gathering, and displaying presentation. For example, “allow the client to access the marketplace so that client can browse through a greater variety of product”, “Users can access the platform via API 302, admin interface 306 and payment microservice 314 through the load balancer 318 using either online browser 320 or mobile phone application 322”, and “Most companies create invoices using a computer system, print a paper copy of the invoice and mail it to the customer…The entire process is a transfer of information from the seller’s computer to the customer’s computer.” See Spec. ¶ 41, ¶ 84 and ¶ 118. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements including “a processor”, “browser”, “an interface”, and “a communication link” are generic computer components. The specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, manipulating and transmitting data over a network, at best, the processor may perform the steps of presenting/displaying an interface, and accessing presentation of content through a browser, which are no more than displaying information and transmitting data over a communication network. The Specification describes these elements, for example, “Users can access the platform via API 302, admin interface 306 and payment microservice 314 through the load balancer 318 using either online browser 320 or mobile phone application 322”, and “various user interfaces well known in the art may be deployed to accommodate any number of key stakeholder according to the present invention. For example, smartphones via iOS or Andriod, tablet, associated with cameras may capture video images for uploading to and transmission from the platform according to the present invention.” However, using a generic computer (e.g., smartphone, tablet) for displaying information and transmitting data over a communication network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Eric Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 

Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Further, claims 1 and 15 are directed to systems without any memory for storing the executable instructions/program codes are not statutory because they are not capable of causing computer/processor execution to perform the functions.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdavi et al., (US 2017/0011137, hereinafter: Mahdavi), and in view of Harrison et al., (US 2020/0060007, hereinafter: Harrison). 
Regarding claim 1, Mahdavi discloses a system for collaborating design between designers, suppliers and clients comprising: 
5a processor providing browser accessible presentation of content, wherein said content comprises at least one image stream comprising a plurality of designer provided design elements (see ¶ 7, ¶ 51, ¶ 99-100); 
10said processor arranging said content in designer curated collections (see ¶ 10, ¶ 12-13, ¶ 33-35, ¶ 43); 
said processor providing an interface between said client, said designer and said supplier (see ¶ 10, ¶ 24, ¶ 33); 
15said processor presenting an interface with said suppliers so that various design elements may be incorporated into said client space design (see ¶ 103, ¶ 118).
 

Mahdavi does not explicitly disclose the following limitations; however, Harrison in an analogous art for lighting object design in a collaboration system discloses 
wherein said design elements include client spaces to be designed and designer specified actions to be taken to design said client spaces (see ¶ 145-146, ¶ 225, ¶ 243-244);
wherein said user may monitor and control said client space design including integrating supplier elements provided by said supplier purchased by said client (see ¶ 60, ¶ 181-183, ¶ 220, ¶ 282-283);
wherein said client may optimize said client space design by comparing design options provided by said designer and availability of said design elements provided by said supplier to optimize said client space design (see ¶ 36, ¶ 181, ¶ 216, ¶ 269, ¶ 289).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 2, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 1, wherein said design elements are each assigned a cost element so that said client may optimize said client space design based on cost (see ¶ 385). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of 
Regarding claim 3, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 1, wherein said design elements are each assigned a size element so that said client may optimize said client design space based on physical dimensions associated with said user space and physical dimensions associated with elements provided by said suppliers (see ¶ 61-63, ¶ 82, ¶ 393-394). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 Regarding claim 4, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 1, wherein said design elements are each assigned a lead time size element so that said client may optimize said client design space based on lead times associated with obtaining elements provided by said suppliers (see ¶ 275, ¶ 289, ¶ ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 5, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 4, wherein said lead times include transportation time for said elements to be transported from an element vendor to said client space, and wherein said transportation time is obtained via a communication link with a transportation vendor (see ¶ 178, ¶ 191, ¶ 271). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of 
Regarding claim 6, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 5, wherein said transportation vendor is a common carrier (see ¶ 276). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the system of claim 6, wherein a client interface enables said client choices to optimize cost, dimensions and delivery schedules for maximum benefit to said 20client (see ¶ 181, ¶ 221, ¶ 446). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  
Regarding claim 8, Mahdavi discloses a method for collaborating design between designers, suppliers and clients comprising: 50762-103 
activating a processor providing browser accessible presentation of content, wherein said content comprises at least one image stream comprising a plurality of designer provided design elements (see ¶ 7, ¶ 51, ¶ 99-100); 

using said processor for providing an interface between said client, said designer and said supplier (see ¶ 10, ¶ 24, ¶ 33); 
using said processor for presenting an interface with said suppliers so that various design elements may be incorporated into said client space design (see ¶ 103, ¶ 118); 

Mahdavi disclose the co-designer (client, customer) may access and modify design object via an internet browser by navigating to the rapid manufacturing website (space). The co-designer is free to modify the design within the degree of creative freedom designated by the original designer (see ¶ 51-54).
Mahdavi does not explicitly disclose the following limitations; however, Harrison in an analogous art for lighting object design in a collaboration system discloses 
wherein said design elements include client spaces to be designed and designer specified actions to be taken 5to design said client spaces (see ¶ 145-146, ¶ 225, ¶ 243-244);
wherein said user may monitor and control said 10client space design including integrating supplier elements provided by said supplier purchased by said client (see ¶ 60, ¶ 181-183, ¶ 220, ¶ 282-283);
wherein said client may optimize said client space design by comparing 15design options provided by said designer and availability of said design elements provided by said supplier to optimize said client space design (see ¶ 36, ¶ 181, ¶ 216, ¶ 269, ¶ 289).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 8, wherein said design elements are each assigned a cost element so that said client may optimize said client space design based on cost (see ¶ 385). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
20 Regarding claim 10, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 8, wherein said design elements are each assigned a size element so that said client may optimize said client design space based on 51762-103 physical dimensions associated with said user space and physical dimensions associated with elements provided by said suppliers (see ¶ 61-63, ¶ 82, ¶ 393-394). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 11, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 8, wherein said design elements are each assigned a lead 5time size element so that said client may optimize said client design space based on lead times associated with obtaining elements provided by said suppliers (see ¶ 275, ¶ 289, ¶ ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 12, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 11, wherein said lead times include transportation time for 10said elements to be transported from an element vendor to said client space, and wherein said transportation time is obtained via a communication link with a transportation vendor (see ¶ 178, ¶ 191, ¶ 271). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 13, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 12, wherein said transportation vendor is a common 15carrier (see ¶ 276). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   
Regarding claim 14, Mahdavi does not explicitly disclose the following limitations; however, Harrison discloses the method of claim 13, wherein a client interface enables said client choices to optimize cost, dimensions and delivery schedules for maximum benefit to said client (see ¶ 181, ¶ 221, ¶ 446). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claim 15, Mahdavi discloses a system for collaborating design between designers, suppliers and clients comprising: 52762-103 
a processor providing browser accessible presentation of content, wherein said content comprises at least one image stream comprising a plurality of designer provided design elements (see ¶ 7, ¶ 51, ¶ 99-100); 
said processor arranging said content in designer curated collections (see ¶ 10, ¶ 12-13, ¶ 33-35, ¶ 43); 
said processor providing an interface between said client, said designer and said supplier (see ¶ 10, ¶ 12-13, ¶ 33-35, ¶ 43); 
said processor presenting an interface with said suppliers so that various design elements may be incorporated into said client space design (see ¶ 103, ¶ 118).

Mahdavi disclose the co-designer (client, customer) may access and modify design object via an internet browser by navigating to the rapid manufacturing website (space). The co-designer is free to modify the design within the degree of creative freedom designated by the original designer (see ¶ 51-54).
Mahdavi does not explicitly disclose the following limitations; however, Harrison in an analogous art for lighting object design in a collaboration system discloses 
 wherein said design elements include client spaces to be designed and designer specified actions to be taken to 5design said client spaces (see ¶ 145-146, ¶ 225, ¶ 243-244);
wherein said user may monitor and control said client space design including integrating supplier elements provided by said supplier 10purchased by said client (see ¶ 60, ¶ 181-183, ¶ 220, ¶ 282-283);
said client may optimize said client space design by comparing design options provided by said designer and availability of said design elements 15provided by said supplier to optimize said client space design (see ¶ 36, ¶ 181, ¶ 216, ¶ 269, ¶ 289); 
said design elements are each assigned a cost element so that said client may optimize said client space design based on cost (see ¶ 385); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mahdavi to include teaching of Harrison in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Corlett et al., (US 2007/00050234) discloses an on-line design system and method for providing interactive collaboration of one or more plans associated with a design project.
Mahdavi et al., (WO 2011055144) discloses a collaborative method, of generating a design representation of an object between a first user and a second user, comprising designing a set of design object variables at a first user terminal, and enabling, at the second user terminal, manipulation of the design object representation. 
Beaver, III et al., (US 2021/0266352) discloses a method for generating customized product in collaboration with live designers and agents.
“Design implications for Designing with a Collaborative AI”, by Janin Koch, Aalto University, Finland. The AAAI 2017 Spring Symposium on Designing the User Experience of Machine Learning Systems Technical Report SS-17-04. 2017.
“A Web-Based Platform for Collaborative Product Design, Review and Evaluation”, by Mavrkios et al., University of Patras, Department of Mechanical Engineering and Aeronautics. Springer-Verlag London Limited, 2011.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624